Exhibit 10.2

EMPLOYMENT AGREEMENT



This Employment Agreement (“Agreement”) is between Kurt R. Widmer (“Widmer”) and
Redhook Ale Brewery, Incorporated (“Company”) (referred to collectively as the
“parties”).  Upon the completion of the merger described below, Company will be
renamed Craft Brewers Alliance, Inc.

Company and Widmer agree as follows, effective as of the closing date of the
proposed merger between Company and Widmer Brothers Brewing Company (the
“Effective Date”):

1.  Purpose.  This Agreement sets forth the terms and conditions of Widmer’s
employment with Company from and after the Effective Date.

2.  Employment.  Company will employ Widmer as its Chairman of the Board.  His
responsibilities are described in a document entitled “Responsibilities of the
Chairman of the Board,” which is attached to this Agreement as Exhibit A. In
addition, Widmer shall comply with Company’s Code of Conduct and Ethics as in
effect from time to time, and be subject to Company’s policies and procedures in
effect from time to time for its senior executives.

3.  Term of Employment.  The initial term of this Agreement starts on the
Effective Date and, subject to the provisions of this Agreement, ends on the
last day of the month in which the second anniversary of the Effective Date
occurs. If Widmer remains in the employ of Company following the initial term,
he shall be an at-will employee of Company.

4.  Compensation.  As payment for services rendered to Company, Widmer shall be
entitled to receive from Company a salary, benefits and bonus as follows:

a.  Base Salary.  Company shall pay Widmer an annual base salary of $225,000
(before standard tax withholdings).  Company shall pay Widmer his base salary in
accordance with Company’s normal payroll policies.  Widmer’s base salary will be
reviewed annually by the Compensation Committee of Company’s Board of Directors
(the “Committee”) and may be adjusted on an annual basis.  Widmer will not
participate in decisions about his base salary, benefits and bonus.

b.  Benefits.  Widmer will be entitled to participate in all of Company’s
employee benefit programs for which he is eligible, including a long-term
incentive plan for executive officers to be developed by the Committee.

c.  Bonus.  At the end of each fiscal year during which Widmer renders services
under this Agreement (regardless of whether such services were rendered for the
entire year or for a portion of the year), Widmer shall be eligible to receive a
bonus, the amount of which is based upon the financial performance of the
Company during that fiscal year.  Company financial goals will be established by
the Committee at the beginning of each fiscal year.  The amount of the bonus, if
any, will be determined by the Committee, and Widmer will not participate in
that decision.

1

--------------------------------------------------------------------------------



d.  Expenses.  Widmer will be reimbursed for all business expenses related to
travel on Company’s business, including lodging and a mileage allowance.

5.  Payment of Severance and Compensation upon Termination or Resignation.

a.  If, prior to the second anniversary of the Effective Date, Widmer is
terminated by Company other than for Cause, or if Widmer resigns for Good
Reason, he shall be paid his base salary through the date of termination or
resignation in accordance with the normal payroll practices of Company.  In
addition, he shall be entitled to receive from Company severance pay equal to
two (2) years’ base salary at his final rate of pay.  Subject to the provisions
of Section 10, all compensation and severance pay shall be paid in a lump-sum
single payment on or before the sixtieth (60th) day following Widmer’s
termination or resignation date.  Widmer shall also be entitled to receive
payment for 100% of his unused Paid Time Off ("PTO") hours accrued through the
date of termination in accordance with the provisions of the Company's PTO plan
then in effect.  In addition, Company shall pay the monthly premium for
continuation of health coverage (COBRA) for eighteen (18) months following the
termination or resignation date, except that such payments shall end earlier if
Widmer accepts health insurance coverage at a subsequent employer.

b.  If Widmer is terminated by Company for Cause or if Widmer resigns for other
than Good Reason, he shall be paid his base salary through the date of
termination or resignation in accordance with the normal payroll practices of
Company.  

c.  “Cause” shall mean:  

i.  Widmer has engaged in conduct which has substantially and adversely impaired
the interests of Company, or would be likely to do so if he were to remain
employed by Company;

ii.  Widmer has engaged in fraud, dishonesty or self-dealing relating to or
arising out of his employment with Company;

iii.  Widmer has violated any criminal law relating to his employment or to
Company;

iv.  Widmer has engaged in conduct which constitutes a material violation of a
significant Company policy or the Company's Code of Ethics, including, without
limitation, violation of policies relating to discrimination, harassment, use of
drugs and alcohol and workplace violence; or

 v.  Widmer has repeatedly refused to obey lawful directions of Company's Board
of Directors.

d.   “Good Reason” shall mean:

2

--------------------------------------------------------------------------------



i.  a material change in Widmer’s duties, responsibilities, position or title;

ii.  Company is declared bankrupt; or a receiver is appointed if the Company
ceases business operations; and

iii.  Company’s material breach of any provision of this Agreement, which breach
is not cured by Company within fifteen (15) days following its receipt of a
notice from Widmer of such breach.

6.  Change in Control.  In the event of any Change in Control of Company
following the Effective Date, this Agreement shall continue in effect, except
that Widmer shall have the option to resign his employment upon notice to
Company of not less than thirty (30) days and he shall receive compensation and
severance pay in accordance with paragraph 5.a.

a.  A “Change in Control” shall mean:

i.  the completion of any sale, transfer, merger or consolidation of Company
with any other organization if the shareholders of Company before the
transaction own less than fifty percent (50%) of the equity securities of the
organization after the transaction; or

ii.  the sale or other disposition of all or substantially all of the assets of
Company.

7.  Notice.  Every notice required by the terms of this Agreement shall be in
writing and sent to the following parties:

    If to Widmer: Mr. Kurt R. Widmer 929 N. Russell Street Portland, Oregon
97227   With a copy to: Victor J. Kisch 900 S.W. Fifth Avenue, Suite 2600
Portland, Oregon 97204 Fax: (503) 220-2480 E-mail: vkisch@stoel.com   If to
Company: Craft Brewers Alliance, Inc. 929 N. Russell Street Portland, Oregon
97227

8.  Governing Law.  The validity, construction and performance of this Agreement
shall be governed by the laws of the state of Oregon.

9.  Death or Disability.  Widmer’s employment shall terminate automatically on
the date of Widmer’s death or disability.  In that event, Company shall pay to
Widmer or his estate or legal guardian, as applicable, Widmer’s base salary as
of the date of termination for a period of two (2) years following such
termination plus accrued vacation pay, plus Widmer’s bonus pro-rated to the date
of termination.  Subject to the provisions of Section 10, if Widmer's employment
terminates by reason of his death or Widmer dies within two (2) years following
his termination by reason of disability, the foregoing amount (to the extent not
previously paid) will be paid in a lump sum within sixty (60) days of his
death.  Widmer shall be disabled if, for a period of at least six (6)
consecutive months, he is unable to perform the essential functions of his
position with or without reasonable accommodation.  If Widmer’s employment
terminates by reason of his disability, his employment termination date shall be
deemed to be the last day of the six-month period described above.

3

--------------------------------------------------------------------------------



10.   Deferred Severance.  The amounts required to be paid to Widmer under
Sections 5(a), 6 and 9 shall be paid to Widmer as soon as practicable following
the occurrence of the event that entitles Widmer to such payments, but in any
event no later than sixty (60) days following such termination event; provided,
however, that if Widmer at the time of his separation from service with Company
is a "specified employee" within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended (the "Code"), such amounts shall
instead be paid six months after his separation from service to the extent
necessary so that none of such amounts will be subject to the additional income
tax provided for in Section 409A(a)(1)(B)(i) of the Code (any amounts the
payment of which is so deferred will be referred to as the "Deferred
Severance").

11.  Arbitration.  Any dispute concerning the interpretation, construction,
breach or enforcement of this Agreement or arising in any way from Widmer’s
employment with Company or the termination of Widmer’s employment shall be
submitted to confidential final and binding arbitration.  Such arbitration is to
be before a single arbitrator in Portland, Oregon.  Selection of an arbitrator
and adjudication of the dispute shall be conducted under the then current rules
of the Arbitration Service of Portland, Inc. applicable to employment
disputes.  Each party shall bear one-half of the cost of such arbitration and
shall bear its own attorneys’ fees.  Judgment on the award rendered may be
entered in any court of competent jurisdiction.

12.  Construction.  Wherever possible, each provision of this Agreement,
including without limitation the arbitration provision, shall be interpreted in
such manner as to be effective and valid under applicable Oregon law, but if any
provision of this Agreement shall be prohibited by Oregon law or be deemed
invalid or unenforceable, such provision shall be modified or eliminated only to
the extent of such prohibition, invalidity or unenforceability without
invalidating the remainder of such provision or the remaining provisions of this
Agreement, which shall remain in effect according to their terms.

13.  Waivers.  No failure or delay on the part of either party to exercise any
right or remedy shall operate as a waiver.

14.  Assignment.  This Agreement shall be binding upon and inure to the benefit
of Company and its successors and assigns, and shall be binding upon Widmer and
his administrators, executors, legatees and heirs.  This Agreement, which is a
personal services contract, may not be assigned by Widmer.

15.  Modification.  This Agreement shall not be modified or amended except by a
written instrument signed by the parties hereto.

4

--------------------------------------------------------------------------------



16.  Entire Agreement.  This Agreement constitutes the entire agreement and
understanding between the parties in reference to the matters addressed
herein.  This Agreement replaces and supersedes all prior and contemporaneous
employment agreements or understandings of the parties, including those between
Widmer and Widmer Brothers Brewing Company.  It is expressly understood that the
parties also have entered or will enter into a Non-Competition/Non-Solicitation
Agreement as contemplated by the Agreement and Plan of Merger dated as of
November 13, 2007, as it may be amended from time to time, between Redhook and
Widmer Brothers Brewing Company.  The provisions of this Agreement shall not be
construed for or against any party, as the parties are sophisticated and have
had the opportunity to engage legal counsel.

17.   Good Faith and Fair Dealing.  The parties agree to act in good faith and
to deal fairly with one another in the interpretation, execution, performance
and implementation of the terms and provisions of this Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.



/s/ Kurt R. Widmer   Date: June 30, 2008 Kurt R. Widmer     REDHOOK ALE BREWERY,
INCORPORATED    

/s/ Paul S. Shipman

Date: June 30, 2008 Paul S. Shipman, Chief Executive Officer



5

--------------------------------------------------------------------------------



 EXHIBIT A

CRAFT BREWERS ALLIANCE, INC.

Responsibilities
of the
Chairman of the Board



POSITION SUMMARY:

Assumes the responsibility of providing leadership, direction, and motivation to
ensure that the viability and overall performance of Craft Brewers Alliance,
Inc. ("CBAI"), is maintained at the highest possible level commensurate with the
objectives set forth in its strategy and mission statement. Presides at all
meetings of the Board of Directors. Provides leadership to the Board in
reviewing and deciding upon matters which exert major influence on the manner in
which CBAI's business is conducted. Acts in a general advisory capacity to the
Chief Executive Officer(s) and other officers in all matters concerning the
interests and management of CBAI. Performs such duties as may be conferred by
law or assigned by the CEO(s) or the Board. Represents CBAI to its customers,
the financial community, and the general public.

POSITION RESPONSIBILITIES:

Prepares agendas for and convenes and conducts regular and special meetings of
the Board of Directors.

Gives counsel and directs through the CEO(s) and other senior officers
activities of CBAI to ensure that quality, profit, service, and efficiency
objectives are being maintained. Monitors corporate strategy execution status
and performance.

Reviews major activities and plans with the CEO(s) to insure conformity with the
Board’s views on corporate policy.

Possesses the same powers as the CEO(s) to sign all certificates, contracts, and
other instruments which may be authorized by the Board.

Exercises all powers and discharges all the duties of the CEO, except as may be
limited by resolution of the Board of Directors, upon that individual's absence
or inability to act.

Participates in outside activities which will enhance corporate prestige and
fulfill CBAI's public obligations as a member of industry and the community.

Carries out special assignments in collaboration with the CEO(s) or Board of
Directors.

Counsels collectively and individually with members of the Board, utilizing
their capacities to the maximum extent practicable to benefit CBAI.

1

--------------------------------------------------------------------------------



Presides at all meetings of the shareholders and participates as appropriate in
all standing committees.

Following consultation with the CEO(s) and appropriate board committees, makes
recommendations for the election of officers by the Board of Directors and such
recommendations shall be given deference.

Following consultation with the CEO(s) and appropriate board committees,
presents recommendations for proposed changes in major corporate policies to the
Board for action and such recommendations shall be given deference.

Develops and maintains relationships with Anheuser-Busch executives, with
Anheuser-Busch leading wholesalers and with industry-related vendors.

Travels nationally for market visits, both on and off premises, to market and
promote CBAI's portfolio of beer brands and to maintain trade relationships.

Appears in advertising both image and voice and maintains relationships with
print, TV, and radio media.

Develops and maintains relationships with key politicians, lobbyists, and
entities at the Federal, State, County, and City levels.

Acts as a role model in support of a highly functional corporate culture.
Exemplifies the philosophy that only excellence in job performance and beer
quality is acceptable.

Participates in maintaining CBAI’s high quality hiring philosophy.

Participates as an active member of the Oregon Brewers Guild and brewing trade
associations.



2